Name: Commission Regulation (EEC) No 2159/87 of 22 July 1987 amending Regulation (EEC) No 574/86 laying down detailed rules for the application of the supplementary trade mechanism
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  civil law;  trade policy
 Date Published: nan

 No L 202/30 Official Journal of the European Communities 23 . 7. 87 COMMISSION REGULATION (EEC) No 2159/87 of 22 July 1987 amending Regulation (EEC) No 574/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules of application of the supplementary trade mechanism ('), as amended by Regulation (EEC) No 2297/86 (2) and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1986 laying down arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (4), as last amended by Regulation (EEC) No 1900/87 (*) and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and the corresponding provisions in the other regulations on the common organization of the markets in agricultural products, Whereas Commission Regulation (EEC) No 574/86 (*), as last amended by Regulation (EEC) No 3866/86 Q, lays down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) ; Whereas a relaxation in the procedure for completing STM licences is desirable for a specific situation ; Whereas an STM licence may be revoked when a single reducing coefficient is fixed ; whereas this facility has given rise to differing interpretations ; whereas a more precise system should be laid down ; Whereas the method of communication of data by the Member States to the Commission needs to be improved ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Mana ­ gement Committees, Article 1 Regulation (EEC) No 574/86 is hereby amended as follows : 1 . In Article 3 ( 1 ) the following subparagraph is added : 'However, where a single reducing coefficient has been set, the Member States may provide for the STM licences and STM import licences to be completed by hand in ink and in block capitals.' 2. Article 6 is replaced by the following : 'Article 6 1 . There shall be at least two copies of the STM licences ; the first marked "copy of the holder", numbered " 1 ", shall be issued at the applicant's choice either to himself or to the holder, and the second, marked "copy for the issuing agency", numbered "2", shall be retained by the issuing agency. 2. For products not subject to a guide quantity, the STM licence shall be issued on the fifth working day following the day the application is submitted, unless special measures have been taken during this period. The Member States shall notify the Commission every Monday and Thursday of the quantity for which licence applications, submitted up to the day day of notification, have been made, broken down by product concerned. When the Commission fixes a single coefficient for reducing the quantities in respect of which applica ­ tions for STM licences have been made, this coefficient shall be published in the Official Journal of the Euro ­ pean Communities. The party concerned may then withdraw his application for the STM licence within ten working days following the publication of the coef ­ ficient. The security relating to it shall be released immediately. If the party concerned does not withdraw his application, then the STM licenc licence shall be issued directly after the expiry of the ten working days referred to above. The licence may be issued before the expiry of the ten working day period at the request of the party concerned. When an STM licence is issued for a quantity reduced by applying the single reducing coefficient, the part of the security corresponding to the difference between the quantity applied for and the quantity for which the STM licence is issued, shall be released. (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . 0 OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40. Is) OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 359, 19 . 12. 1986, p. 33 , 23 . 7. 87 Official Journal of the European Communities No L 202/31 3 . For products subject to a guide quantity, STM licence applications may be made only during the first 10 days of each month . However, if the 10th day is a public holiday, a Saturday or a Sunday, the STM licence applications may be lodged on the next working day. On the second working day following that of the end of the period allowed for making application, Member States shall notify the Commission of the quantity applied for, broken down by product concerned. 4. With regard to products subject to a guide quan ­ tity, when the Commission has accepted the applica ­ tions as notified by telex, STM licences shall be issued on the 21st day of each month, or, if this day is a public holiday, a Saturday or a Sunday, the first working day thereafter. Where the quantities for which applications for STM licences have been made exceed the quantity available, the Commission shall set a single coefficient for reducing the quantities applied for. This coefficient shall be published in the Official Journal of the European Communities. When an STM licence is, as a result of applying the single reducing coefficient, valid for a quantity less than that applied for, then the party concerned may withdraw his application for the STM licence within ten working days following the date of publication of the coefficient in the Official Journal of the Euro ­ pean Communities. The security relating to it shall be released immediately. If the party concerned does not withdraw his application, the STM licence shall be issued directly after expiry of the ten working days referred to above. The licence may be issued before expiry of the ten working day period at the request of the party concerned. When a STM licence is issued for a quantity reduced by applying the single reducing coefficient, the part of the security corresponding to the difference between the quantity applied for and the quantity for which the StM licence is issued, shall be released. Where the guide quantity deriving from the Act of Accession is split up during the calendar year or the marketing year applicable to the relevant product, for the purposes of the application of the first subpara ­ graph, each part of the guide quantity shall be treated as the quantity available . 3 . In Article 14 (2) the expression 'the quantities by refusal' is replaced by 'the quantities covered by refusal in the previous month'. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable irt all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President